DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 18, 25, 27, 32, 38-39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Lee (US 2012/0058378 A1 – see IDS).
Regarding Claim 1, Lee discloses a method of fabricating a flexible battery [pars. 0088-93,0096-97,0100; Figs. 1-2,8-11, the method comprising:
a. forming a first substrate (first film) on a first release liner and a second substrate (second film) on a second release liner;
b. forming at least one current collector layer (first and second carbon layers) on each of the first and second substrates;

d. forming a cathode side of the flexible battery by forming a cathode (first electrode layer) on the current collector layer of the second substrate;
e. depositing an electrolyte (first and/or second electrolyte layers) on one or both of the anode and cathode;
f. adhering and sealing (bonding and sealing) the anode side and the cathode side together such that the anode and cathode face one another with the electrolyte in between, leaving electrode terminals exposed for connection [Fig. 1]; and
g. removing the flexible battery from the releaser liners.
	Regarding Claim 15, Lee discloses wherein the current collector layers are formed by printing current collector ink on the first substrate and second substrate [par. 0100].
	Regarding Claim 18, Lee discloses wherein the current collector layers are made from carbon-based materials [pars. 0089-90].
	Regarding Claim 25, Lee discloses wherein the printed current collector ink is cured or dried to form the current collector layers [par. 0101].
	Regarding Claim 27, Lee discloses wherein the anode and cathode are formed by printing [par. 0100].
	Regarding Claim 32, Lee discloses wherein the anode is made from ink comprising powdered metal in a polymer binder [pars. 0076-77].
	Regarding Claim 38, Lee discloses wherein the polymer binder is hydrophobic (i.e., polyvinylidene fluoride) [par. 0077].
	Regarding Claim 39, Lee discloses wherein the printed anode and cathode are cured [par. 0101].
	Regarding Claim 41, Lee discloses wherein the electrolyte is deposited by printing [par. 0100].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Horie (US 6,489,053 B1).
	Regarding Claim 5, Lee fails to teach wherein the first and second substrates are formed by printing substrate material onto the first release liner and the second release liner respectively.  However, Horie, from the same field of endeavor, discloses a method of fabricating a battery, comprising the steps of forming a cathode (positive electrode layer 12) and anode (negative electrode layer 13) on a separator film 11, forming first and second current collectors (first and second conductive layers 34,35) on the cathode and anode, respectively, forming first and second substrate layers (first and second insulating layers 46,47) on the first and second current collectors, respectively, by printing [Horie – C1:L66-C2:L28; C6:L34-C7:L13; Figs. 4,9].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the 
	Regarding Claim 6, modified Lee discloses wherein the printed substrate material is a film forming polymer [Lee – par. 0093; Horie – C5:L11-13].
	Regarding Claim 11, modified Lee discloses wherein the printed substrate material is cured following printing [Fig. 9].
	Regarding Claim 20, Lee fails to teach wherein the current collector layers are made from at least one of metal particles, mixtures of metallic and non-metallic particles, or particles of metal alloys.  However, Horie teaches the current collector layers may include aluminum or copper {C5:L2-6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Horie to have modified the method of Lee wherein the current collector layers are made of metal particles as well-known material for forming current collectors.
	Claims 29-30, 32, 34-35, 49-50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Li (US 2012/0208071 A1 – see IDS).
	Regarding Claims 29-30, 32 and 34-35, Lee fails to teach wherein the anode is made from at least one of zinc, nickel or aluminium, wherein the anode is made from ink comprising powdered metal in a polymer binder, the powdered metal comprising at least one of zinc, nickel or aluminum, wherein the cathode is made from at least one material selected from the group consisting of α-MnO2, λ-MnO2, TiO2, todorokite, zinc-hexacyanoferrate, copper-hexacyanoferrate, spinel-Mn2O4, nickel-hexacyanoferrate, at least one carbon nanotubes layer, at least one graphite layer, and at least one 2 or λ-MnO2 [Li – pars. 0003,0029,0035].  Lee teaches that use of a polymer binder such as polyvinylidene fluoride to form anode and cathode ink compositions with the active material [Lee – pars. 0070-72,0118].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Li to have modified the method of Lee, wherein the anode is made from zinc, or wherein the anode is made from ink comprising powdered metal in a polymer binder, the powdered metal comprising zinc, and the cathode is made from α-MnO2 or λ-MnO2, and wherein the cathode is made from ink comprising said at least one material dispersed in a polymer binder, where zinc is a well-known material for forming an anode, and α-MnO2 or λ-MnO2 is a well-known material for forming a cathode.
	Regarding Claim 49, Lee fails to disclose wherein prior to adhering the anode side and cathode side of the flexible battery, a separator is placed between the anode and cathode.  However, Li, from the same field of endeavor, discloses a method of fabricating a printable flexible battery including forming a first separator 5 with an anode 4, and a second separator 7 with an electrolyte 6 and a cathode 8 by way of printing, wherein prior to adhering the anode side and cathode side of the flexible battery, a 
	Regarding Claim 50, modified Lee discloses wherein the separator is a thin, semipermeable membrane [Li – par. 0021].
	Regarding Claim 54, modified Lee discloses wherein prior to placing the separator between the anode and cathode, the separator is coated in electrolyte [Li – pars. 0036-37].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724